 
1114 Avenue of the Americas, Suite 2800
 
New York, NY 10036-7703
ROUSE
T: 212-608-5108 F: 212-575-1386
PROPERTIES
ROUSEPROPERTIES.COM | NYSE: RSE




EXHIBIT 10.25

March 2, 2012
Ms. Susan Elman
XXX




Dear Susan:
Rouse Properties, Inc.is pleased to extend to you an offer of employment for the
position of Executive Vice President and General Counsel, reporting to Andrew
Silberfein, President and Chief Executive Officer. Your position will be located
in our New York office, and we anticipate your start date will be no later than
April 2, 2012. Your responsibilities as Executive Vice President and General
Counsel shall include the management of all legal functions of the Company and
various reporting functions to the Board of Directors.
The following are the details of your offer:
Base Salary
Your annual base compensation will be US$400,000 less applicable taxes and
withholdings.
Incentives
You will be eligible to participate in the Company’s Incentive Compensation Plan
(“Bonus Plan”). Participation in the Bonus Plan entitles you to a share of a
pool determined in accordance with the terms of the Bonus Plan. Your target
award opportunity will be 50% of base Salary. Your actual award will be
determined in accordance with the terms of the Bonus Plan, subject to adjustment
by the Board of Directors ("Board"). For the year ended December 31, 2012, your
award will be guaranteed to be US$200,000, payable at the same time as the
annual incentives are paid to other members of the executive team .Awards under
this Bonus Plan are not earned unless you are actively employed with the Company
on the date of payment.
You will receive a one-time award of US$150,000 payable in Restricted Stock upon
commencement of employment with the Company. This award is intended to replace
unvested equity awards outstanding with your current employer. This award of
Restricted Stock is governed by the Company's Equity Incentive Plan (the "Plan")
and subject to the terms and conditions set forth in the Plan. This award will
vest evenly over five (5) years, commencing with the first anniversary of award.
This Restricted Stock will become fully vested in the event you are terminated
without cause.
Option Award
You will be eligible to receive an annual award of Options to purchase common
stock of the Company under the Plan based on the Company's financial results and
your individual performance. These options are ten-year non-qualified options to
purchase common shares of the Company and vest evenly over five (5) years,
commencing with the first anniversary of award. Your target award will be
expressed in terms of dollars at work (''Leverage"). The number of options
awarded will be calculated as Leverage divided by the price per share of the
common stock on the date the Board of Directors approves or determines annual
option grants for senior executives of the Company generally.


1

--------------------------------------------------------------------------------

 
1114 Avenue of the Americas, Suite 2800
 
New York, NY 10036-7703
ROUSE
T: 212-608-5108 F: 212-575-1386
PROPERTIES
ROUSEPROPERTIES.COM | NYSE: RSE




Your first award is expected to be on or before April 2, 2012, with the specific
date to be determined by the Board of Directors of the Company. The number of
options awarded will be calculated based on target Leverage of US $1,125,000
divided by the market price at the time of the award.


Commencing January 2013, you will be eligible for an annual option award
targeted at Leverage of 1.5 times Base Salary. All awards will be made in
accordance with the terms of the Plan and are subject to approval by the Board.
The target Leverage may vary depending on the specific plan.
Severance
Should you be terminated without cause, you would be eligible for a severance
payment equivalent to 6 months of base salary and a prorated bonus for the year
of termination.
Vacation
You will be granted four weeks of vacation per year to be taken in accordance
with Company policy at that time.
Benefits
You will be eligible to participate in benefit plans available to employees of
the Company which include Medical/Rx, Dental, Vision, Life and Disability
benefits and effective on the first day of the month following a full month of
service. During your first week of employment, a Human Resources Representative
will contact you to assist you with the enrollment process.
Commencing on the first day of your employment, you will also be eligible to
participate in the 401(k) plan. If you do not make a specific election within 45
days of your start date you will be automatically enrolled into the 40l(k) plan
at a contribution rate of 1%.
The Company reserves the right to change, modify or eliminate the current
benefits in its sole discretion.
At-Will Employment
This offer letter does not constitute, and may not be construed as, a commitment
to employment for any specific duration. Your employment with the Company will
be at-will, which means that you may leave the Company or the Company may
require that you leave its employ, at any time and for any reason. The at-will
status of your employment may not be altered in any way by any oral or written
statement made by any employee of the Company, except for an express written
agreement to such effect signed by you and an authorized representative of the
Company .
Employment Eligibility Verification
In accordance with federal immigration law, you will need to provide your
authorization to work in the United States when you start. Please be prepared to
produce documents to prove your identity and employment eligibility in the
United States. For a list of acceptable documents, refer to the I-9 Form
enclosed.
Code of Business Conduct and Ethics
It has always been our policy that all our activities should be conducted with
the highest standards of honesty and integrity and in compliance with all legal
and regulatory requirements. As such, you will agree to adhere to our Code of
Business Conduct and Ethics and Ethics and Employee Conduct Guidelines. You will
be required to sign an annual statement of compliance.


2

--------------------------------------------------------------------------------

 
1114 Avenue of the Americas, Suite 2800
 
New York, NY 10036-7703
ROUSE
T: 212-608-5108 F: 212-575-1386
PROPERTIES
ROUSEPROPERTIES.COM | NYSE: RSE




Employee Representations
You represent and warrant to the Company that: (i) the acceptance of this offer
of employment by you will not violate any employment agreement. non-compete
agreement, non-solicitation agreement or confidentiality agreement to which you
are a party or by which you arc bound, (ii) you have not taken any
documentation. property or confidential materials of any kind from any prior
company with whom you have been associated without permission, (iii) you will
devote your entire professional time and attention to this role and you will not
engage in any other business or paid employment without prior written consent
from the Company and (iv) you have received, read and agree to comply with the
Code of Business Conduct and Ethics and our Personal Trading Policy and agree to
follow all standard policies.
Confidentiality
In your position, you will have access to and be dealing with confidential
information with respect to public companies. All securities transactions must
be reported on insider reports if applicable. You agree to treat as confidential
and shall not, directly or indirectly disclose to any person, firm, association
or corporation or use for your own benefit or gain any confidential or
privileged information relating to the business of the Company or its
subsidiaries or affiliates, whether during the period of your employment with
the Company or thereafter, provided that your disclosure of confidential or
privileged information in the course of fulfilling your duties to the Company or
its affiliates as prescribed by this offer of employment shall not be considered
to be a breach of the foregoing provision and provided further that the forgoing
provision is subject to any disclosure required by law (provided that you
provide the Company with advance written notice of such requirement (to the
extent permitted by law) and reasonably co-operate with the Company should it
seek to limit such disclosure). Breach of confidentiality is a serious matter
and could result in termination for cause. Upon cessation of employment for any
reason, you agree to return all Corporate property, both in electronic and paper
form and including all client records, product information, business plans etc.
and you agree not to retain any copies.
Susan, I am pleased that you are considering joining and hope that you find the
opportunity exciting and challenging. If there are any questions or problems,
please feel free to call me to discuss them at any time. If you are in agreement
with the terms and conditions of this offer, I would appreciate you signing the
enclosed copy of this letter thereby indicating your acceptance of employment.
This employment offer is made contingent upon your successful completion of the
pre-employment background check, reference check, and drug test, and provision
of all necessary documents.
Yours truly,
/s/ ANDREW SILBERFEIN
Andrew Silberfein
President & Chief Executive Officer


I understand and am in agreement with the above terms and conditions of my
prospective employment including the employee representations. In addition, I
consent to references and a background check. I acknowledge that this letter
embodies our entire employment arrangement. My acceptance of this offer is made
voluntarily and after careful consideration.
Dated this 9 day of March, 2012


/s/ SUSAN ELMAN
Susan Elman


3